Citation Nr: 0025245
Decision Date: 09/21/00	Archive Date: 11/03/00

DOCKET NO. 95-00 031               DATE SEP 21 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of a shell fragment wound to the right thigh.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from April 1951 to January 1953.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a September 1993 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO), located in Oakland,
California. In connection with his appeal the veteran testified
before a member of the Travel Board in July 1999; a transcript of
that hearing is associated with the claims file.

In April 1998, the veteran claimed entitlement to an increased
evaluation for service-connected bilateral hearing loss. The RO
denied such claim in a rating decision dated July 21, 1998 and
notified the veteran of such determination by letter dated July 31,
1998. In a memorandum dated July 28, 1999, the veteran's
representative again claimed entitlement to an increased evaluation
for the veteran's hearing loss disability, and submitted additional
medical evidence pertinent to such disability. Moreover, at the
time of the July 28, 1999 Travel Board hearing, the veteran
expressed an interest in testifying as to his hearing loss claim.
The Board, in its October 1999 decision, referred that matter to
the RO. No further action has been taken since that time.
Accordingly, such continues to be referred for consideration and
appropriate action. Godfrey v. Brown, 7 Vet. App. 398 (1995).

REMAND

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1999). In determining the disability evaluation, the VA has a duty
to acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

- 2 -

In October 1999, the Board denied an increased evaluation for the
veteran's right lower extremity. The veteran appealed that
determination to the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999) (hereinafter, "the Court"). On March 23, 2000,
the Court vacated the Board's October 19, 1999 decision and granted
a joint motion to remand for re-adjudication consistent with the
concerns raised by the parties.

The joint remand notes the Board's citation of slight knee laxity
in addition to restricted flexion, X-ray evidence of retained
metallic fragments and X-rays suggestive of early degenerative knee
changes. The joint remand cites Esteban V. Brown, 6 Vet. App. 259,
261-62 (1994), in which the Court held it was possible for a
veteran to have separate and distinct manifestations from the same
injury which would permit rating under several diagnostic codes.
The joint remand notes that the criteria under 38 C.F.R. 4.73,
Diagnostic Code 5313 (1999), pertaining to muscle impairment and
under which the veteran's current 10 percent rating is assigned, do
not include instability. Rather, instability of the knee is
contemplated by 38 C.F.R. 4.71a, Diagnostic Code 5257 (1999).

In the joint motion for remand VA's General Counsel agreed that
separate ratings could be provided for gunshot wound residuals
under Diagnostic Codes 5313 and 5257. That agreement was adopted by
the Court and is binding on the Board. See Burke v. Brown, 8 Vet.
App. 376 (1995) (agreement of the General Counsel superseded a
Board decision). It is clear that under the law of the case, when
a case has been remanded, the trial court must upon the remand
proceed in accordance with the mandate and law of the case as
established by the appellate court. The principle of law of the
case has been applied by the Court to cases remanded to the Board.
Browder v. Brown, 5 Vet. App. 268, 270 (1993). A lower tribunal,
upon receiving the mandate of an appellate court, may not alter,
amend, or examine the mandate, or give any further relief or
review, but must enter an order in strict compliance with the
mandate. Winslow v. West, 8 Vet. App. 469 (1996) (citing Piambino
v. Bailey, 757 F.2d 1112, 1119-20 (11th Cir. 1985)).

3 -

The joint remand thus requires that if the veteran meets the
criteria for compensable evaluations under Diagnostic Codes 5313
and 5257, he must be afforded separate evaluations under Esteban,
supra.

By way of history the Board notes that at the time of VA
examination in July 1993, the veteran denied locking, swelling or
giving way of his knee. He also demonstrated a full range of knee
motion and right lower extremity strength. The diagnosis was
minimal residual symptoms and no significant findings other than
his scar. In August 1993, neurologic examination revealed no
neurologic impairment.

Private records dated in August and September 1996 document the
veteran's complaints of right knee pain, diagnosed as right knee
tendinitis. The private physician noted the veteran's history of
problems after using the Stairmaster and when working, but noted
that it was "unclear whether this pain is connected with his old
injury." Also of record are statements dated in March and May 1997
from a private physician who examined the veteran and noted a
lateral meniscal tear of the right knee with symptoms of aching,
pain and discomfort. The physician noted no current significant
symptoms referable to the above.

In November 1997, the veteran presented for a fee-basis
examination. The examiner reviewed the claims file prior to the
examination. The veteran denied locking or jamming of his knee. The 
examiner stated that when testing the veteran while he was standing
there seemed to be "slightly more valgus of the right knee than
left." Collateral stress testing revealed a slight degree of medial
lateral laxity on the right knee and a minimally increased draw
sign. Right knee flexion was limited by 1/2-to-one inch of the
buttocks. The examiner noted there seemed to be mild crepitation of
the right knee but that it was difficult to determine where it came
from. X-rays suggested the possibility of very early degenerative
changes of the right knee. The examiner stated that the veteran's
shrapnel injury, 45 years earlier, with two retained fragments, was
"unlikely to be cause of any significant increase in symptoms." The
examiner noted that the scarring was unlikely to be progressive in
nature. The examiner indicated that the degenerative changes
suggested were fairly common at the veteran's age and were the
cause of his symptoms. There was noted to be no evidence of
atrophy, substantial instability or significant internal

- 4 -

derangement. The examiner noted that the veteran had intermittent,
mild-to-slight subjective symptoms, increased to between slight and
moderate in nature with protracted heavy activities.

Based on the above, it is unclear whether and to what extent the
veteran demonstrates limited leg motion, arthritis and
instability/subluxation, in addition to the muscle impairment for
which he is currently rated, and if so, whether such additional
impairment is related to his in-service shell fragment wound and
residuals thereof. The Court has held that the duty to assist the
veteran in obtaining and developing facts and evidence to support
his claim includes obtaining pertinent outstanding medical records
as well as adequate and contemporary VA examinations, by a
specialist when needed. Hyder v. Derwinski, 1 Vet. App. 221 (1991);
Littke v. Derwinski, 1 Vet. App. 90 (1990). In this case, the
current examination evidence is insufficient insofar as it fails to
show a clear picture of the nature and degree of the veteran's
service-related manifestations of a shell fragment wound to the
right thigh. Where the record before the Board is inadequate to
render a fully informed decision, a remand to the RO is required in
order to fulfill the statutory duty to assist under 38 U.S.C.A.
5107(b) (West 1991). Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).
Remand for comprehensive examination is thus indicated in this
case.

Accordingly, the case is returned to the RO for the following:

1. The RO should ensure that all records of relevant treatment or
evaluations are associated with the claims file. The veteran is
further advised that he has the right to submit additional evidence
and argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999). The RO should
assist the veteran in obtaining any identified records for which he
provides the necessary release.

2. The RO should schedule the veteran for appropriate VA
examination, in order to determine the extent of his

- 5 -

current right lower extremity disability. All indicated diagnostic
studies and specialized examinations should be performed. The
claims file and a separate copy of this remand must be reviewed in
conjunction with the scheduled examination. The examiner is
requested to detail findings pertinent to the site of the veteran's
right thigh gunshot wound, and pertinent to residuals, if any,
affecting the veteran's right hip, knee, or ankle joints, the
muscles or nerves in his right lower extremity. The examiner should
report active and passive ranges of motion, the extent of pain
supported by pathology or behavior of the veteran, pain on
movement, weakness, evidence of disuse, excess fatigability,
incoordination, and swelling.

The examiner is specifically requested to confirm or refute the
presence of arthritis, and of locking, subluxation, or instability
of the knee, or dislocation of the semilunar cartilage. Based on a
longitudinal review of the veteran's medical history, the examiner
is further requested to provide an opinion as to whether identified
manifestations are residual to the veteran's in-service shell
fragment wound or otherwise dissociated therefrom.

3. After the development requested above has been completed to the
extent possible, the RO should review the record to ensure that
such is adequate for appellate review. The RO is advised that where
the remand orders of the Board or the Court are not complied with,
the Board errs as a matter of law when it fails to ensure
compliance, and further remand will be mandated. Stegall v. West,
11 Vet. App. 268 (1998). After any indicated corrective action has
been completed, the RO

- 6 -

should again review the record and re-adjudicate the veteran's
claim with consideration of all potentially applicable diagnostic
codes and the applicability of 38 C.F.R. 4.40, 4.45, 4.59 (1999),
and VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997). If the
benefit sought on appeal remains denied the veteran and his
representative should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need tale no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03. 

Mark D. Hindin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 7 - 




